         Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 1 of 6




 1 KIEVE LAW OFFICES
     Loren Kieve (Bar No. 56280)
 2   2655 Steiner Street
   San Francisco, California 94115-1141
 3 Telephone:     (415) 364-0060
   Facsimile:     (435) 304-0060
 4 lk@kievelaw.com

 5 Counsel for Plaintiff
   Grouse River Outfitters, Ltd.
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                    San Francisco Division
 9
   GROUSE RIVER OUTFITTERS, LTD
10 ,                                                 CASE NO. 16-CV-02954 LB
11                  Plaintiff,
                                                         REPLY IN SUPPORT OF GROUSE
12          vs.                                          RIVER’S MOTION TO COMPEL THE
                                                         PRODUCTION OF INSTANT
13 NETSUITE, INC.,                                       MESSAGING, INTERNAL PROJECT
                                                         LOGS AND OTHER DOCUMENTS, AND
14                  Defendant.                           FOR AN ADVERSE JURY
                                                         INSTRUCTION
15                                                                  November 1, 2018
                                                                       9:30 a.m.
16

17

18

19
            Where to start?
20
            First, NetSuite ignores the uncontradicted evidence that NetSuite has deliberately refused
21
     even to respond with a single written jot or tittle to Grouse River’s repeated requests that NetSuite
22
     provide its internal instant messaging communications – until it filed its opposition to this motion.
23
            Second, NetSuite has now, for the first time ever, asserted, by way of a declaration, that it
24
     (a) has an internal instant messaging system and (b) has set it up as follows:
25
                    3. The only messaging/chat solution the Company made available to employees
26          during the 2012 to 2016 timeframe was Cisco Jabber. This solution was configured such
            that messages only displayed while an employee had the application open. This is, once the
27          solution was closed the messages were not retained.
28

                                                        1
         Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 2 of 6




 1
     [Sidlo Decl. ¶ 3, ECF Doc. 140-2.]
 2
            This new claim (a) is contradicted by other undisputed evidence to the contrary, raising
 3
     issues of lack of candor and veracity, and (b) presents perhaps an even more troubling issue of
 4
     whether NetSuite has deliberately set up an internal communications network that, like the coded
 5
     messages on Mission Impossible, were designed to self-destruct after reading to keep them hidden
 6
     from scrutiny.
 7
            Third, it is undisputed that NetSuite does have internal project logs and has not produced a
 8
     single one of them.
 9
            Fourth, NetSuite’s opposition is essentially one of confusion and avoidance, seeking to
10
     somehow turn the issue of NetSuite’s own significant discovery failings into one faulting Grouse
11
     River’s discovery responses. Grouse River’s production of documents and discovery responses are
12
     not in issue in this motion.
13
            Fifth, the evidence is undisputed that it is NetSuite that refused to “meet and confer” on
14
     this issue, requiring Grouse River to bring it before the Court.
15
            Grouse River’s Motion Complies with the Court’s Order.
16
            The Court’s August 27, 2018 minute order [ECF Doc. 118] provided that, “if [the meet and
17
     confer] process does not resolve the parties’ disputes, then the plaintiff may file a motion to
18
     compel on the ordinary five-week schedule.” Grouse River has done so, in full compliance with
19
     that direction, and NetSuite’s argument to the contrary is meritless. See Loop AI Labs Inc v. Gatti,
20
     No. 15CV00798HSGDMR, 2016 WL 4474584, at *2 (N.D. Cal. Aug. 25, 2016) (“This objection
21
     is without merit, since Almawave's motion was filed in accordance with the court's instructions in
22
     the July 21, 2016 order.”).
23
            The Bulk of NetSuite’s Opposition Should Be Stricken as Not Germane.
24
            Grouse River objects to and moves to strike paragraphs 3, 4, 5, 6, 7 and 8 of the Gattey
25
     declaration. [ECF Doc. 140-1 at 2-4] and the exhibits (2 to 6) referenced there. They have nothing
26
     to do with the motion before the Court.
27

28

     Reply iso Motion to Compel IM and for adverse
     instruction                                   2                        Case No. 16-CV-02954 LB
        Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 3 of 6




 1          Grouse River objects to and moves to strike the following irrelevant text in NetSuite’s

 2 opposition [ECF Doc. 140]: 2:2-10; 2:14-22 (including note 1); 3:3-4:16 (including note 2); 4

 3 note 4; 4 note 5 (which is utterly unsupported with any evidence); 5:21-6:4.

 4          NetSuite’s Failed to Produce Damaging Documents Until Two-years into the Case.

 5          On July 17, 2018, Grouse River sent NetSuite a letter detailing a wholesale withholding of

 6 relevant e-mail and instant messaging records. [Declaration of Loren Kieve (“Kieve Decl.”), ECF

 7 Doc. 125-1, ¶ 1, Exh. 2.] Grouse River followed this up with a July 25 letter that NetSuite had

 8 also not produced the notes NetSuite employees make and file of their conversations and meetings

 9 with customers. [Kieve Decl. ¶ 1, Exh. 3.] Grouse River has repeatedly asked NetSuite to explain
10 these lacunae in writing. It has never responded or done so. [Kieve Decl. ¶ 1.]

11          On July 31, NetSuite’s counsel sent an e-mail saying that he would provide a response “by
12 tomorrow.” At a meeting at the courthouse on August 2, NetSuite counsel again promised a

13 response by Monday, August 6. [Kieve Decl. ¶ 2.] On August 9, NetSuite’s counsel sent a terse e-

14 mail stating without further explanation: “We have loaded certain additional documents to your

15 FTP site for your review.”[ Kieve Decl. ¶ 3.]

16          NetSuite has continued to stonewall and not explain its failure to produce these documents.
17 [Kieve Decl. ¶ 4.]

18          What NetSuite may have done, on October 1, 2018, less than a month before the fact
19 discovery cut-date, with one category of documents [ECF Doc. 140-1 at 6] is irrelevant to the

20 issues at hand.

21          NetSuite’s Failed to Produce Relevant Instant Messages and Project Log Notes.
22          In her August 15 deposition, former NetSuite project manager Karen Messick confirmed
23 that NetSuite uses and retains a system of instant messages of internal communications, as well as

24 a system of recorded notes NetSuite employees make and file of their conversations and meetings

25 with customers. [Kieve Decl. ¶ 5, Exh. 1 at 23-24.]

26          On June 5, 2018, Tayo Daramola, a former NetSuite/Oracle employee, sent Grouse River’s
27 counsel an e-mail stating (emphasis added):

28

     Reply iso Motion to Compel IM and for adverse
     instruction                                   3                     Case No. 16-CV-02954 LB
         Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 4 of 6




 1                  Pre-Contract Representations – I obtained direct written communications evidence
            from the internal Sales process records confirming that the sales people involved in pre-
 2          contract representations were fully aware of important gaps between the software and the
            customer’s needs. I suspect you could also obtain similar evidence confirming same in the
 3          case of Grouse River – you just need to know exactly where to look on the company’s
            record keeping system. Generally, the Sales and Account Management people record
 4          date/time stamped notes following each encounter with the client – and I found the
            evidence confirming within these notes.
 5
     [Kieve Decl. ¶¶ 6, 7, 8.] Contrary to NetSuite’s assertion [at 5:1-10], this is clearly relevant and
 6
     admissible evidence. See Fed. R. Evid. 602.
 7
            These have been called for from day one in Grouse River’s document and ESI requests.
 8
     None of them has been produced. [Kieve Decl. ¶ 5.] NetSuite has also continued to stonewall and
 9
     not explain why it has still failed to produce complete categories of relevant Internal Messages and
10
     project log notes for the Grouse River project. [Kieve Decl. ¶¶ 4, 5.]
11
            NetSuite’s Failure to Produce Internal Communications of its CEO, Zach Nelson.
12
            Despite producing over 4,000 new e-mails on August 9, 2018, NetSuite also still has not
13
     produced highly relevant internal e-mails and communications to or from its CEO, Zach Nelson,
14
     or explained why it has not done so. Grouse River can find only a few internal Nelson e-mails.
15
     Given the numerous complaints Grouse River sent directly to Nelson, it is impossible to believe
16
     that he was involved in only a few internal e-mails over the devastating life, or rather death, of the
17
     Grouse River “nightmare.” [Kieve Decl. ¶ 9.] NetSuite offers not a shred of evidence to the
18
     contrary.
19
            This, too, is a ground for an adverse inference instruction. See Apple Inc. v. Samsung
20
     Elecs. Co., 888 F. Supp. 2d 976, 983 (N.D. Cal. 2012) (“some of the mySingle custodians whose
21
     production of email was remarkably low were ‘senior Samsung employees whose internal
22
     communications would have been especially probative to the claims at issue in this litigation’”).
23
            NetSuite’s Sidlo Declaration Raises Even More Problematic Issues.
24
            What does this mean:
25
                   3. This [Cisco Jabber] solution was configured such that messages only displayed
26          while an employee had the application open. That is, once the solution was closed the
            messages were not retained.”
27
     [Sidlo Decl. ¶ 3, ECF Doc. 140-2.]
28

     Reply iso Motion to Compel IM and for adverse
     instruction                                   4                          Case No. 16-CV-02954 LB
        Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 5 of 6




 1          First, it makes no sense. The entire purpose of an instant messaging system is to “retain” a

 2 conversational thread of communications. How can a NetSuite employee respond to a message

 3 that suddenly is not “retained”?

 4          Second, it is flatly contrary to Karen Messick’s sworn testimony.

 5          Third, there is concrete evidence to the contrary. See Reply Declaration of Loren Kieve,

 6 Exhibits 4 and 5, which are internal NetSuite e-mails that contain text from internal NetSuite

 7 employee messages that were, and are, self-evidently “retained.” See also Kieve Reply Decl.

 8 Exhibit 6 (referring to an “Im” conversation).

 9          Mr. Sidlo appears to be prevaricating with his cribbed and opaque description that
10 NetSuite’s messages “were not retained.”

11          It also raises the question whether NetSuite has deliberately set up, or tried unsuccessfully
12 to set up, a back-channel internal communication structure to hide its most damaging information

13 from disclosure in litigation and other contexts.

14          NetSuite should therefore be required to explain this patent discrepancy and obfuscation,
15 and to produce all its internal messages related to the Grouse River contract.

16          An Adverse Inference Instruction Is Appropriate.
17          Under these circumstances, it is clear that an adverse inference instruction is more than
18 warranted. See Parrick v. FedEx Ground Package Sys., Inc., No. CV 09-95-MDWMJCL, 2010

19 WL 3724825, at *5 (D. Mont. Sept. 17, 2010),and Keithley v. Home Store.com, Inc., No. C-03-

20 04447 SI (EDL), 2008 WL 3833384, at *1 (N.D. Cal. Aug. 12, 2008), both discussed in Grouse

21 River’s opening brief; see also Apple Inc. v. Samsung Elecs. Co., cited above.

22          The Court should therefore frame a carefully-tailored adverse inference instruction that the
23 jury may consider the failure of NetSuite to produce damaging, incriminatory evidence until two

24 years after the case was filed, as well as its failure to produce any internal messages or project

25 notes until ordered by the Court to do so, in considering NetSuite’s culpability and liability to

26 Grouse River.

27 October 11, 2018                                       /s/ Loren Kieve

28                                                        Loren Kieve

     Reply iso Motion to Compel IM and for adverse
     instruction                                   5                        Case No. 16-CV-02954 LB
        Case 3:16-cv-02954-LB Document 149 Filed 10/11/18 Page 6 of 6




 1                                                     Counsel for Grouse River Outfitters, Ltd.

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Reply iso Motion to Compel IM and for adverse
     instruction                                   6                   Case No. 16-CV-02954 LB
